DETAILED ACTION
	This Office Action is in response to an Application, filed 09 June 2021, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a Continuation of Application 16190222, filed 14 November 2018, now US Patent # 11064038.

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 11064038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09 June 2021 and 17 December 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
Applicant’s representative Chris McKenna on 28 December 2021.

The application has been amended as follows: 
(Currently Amended) A method comprising:
establishing, by a client application on a device, a plurality of sessions of a user with a plurality of applications, the plurality of applications being hosted on one or more remote computing devices and accessed via a browser within the client application;
registering [[a]] the client application the plurality of applications to receive notifications by the plurality of applications for [a]] the plurality of sessions of [a]] the user[[,]] 
receiving, by the client application while displaying an application of the plurality of applications being accessed by a session of the plurality of sessions of the user, a notification from a different application of the plurality of applications accessed by a different session of the plurality of sessions of the user; and
displaying, by the client application, the notification for the different application to the user while the network application is being displayed. 
	
 (Cancelled).

(Original) The method of claim 1, further comprising registering the client application as a service worker for each of the plurality of applications.

(Original) The method of claim 1, further comprising registering the client application to receive notifications comprising push notifications from the one or more remote computing devices hosting the plurality of applications.

(Original) The method of claim 1, further comprising executing, by the client application, an executable in the background for receiving notifications from the plurality of applications.

(Original) The method of claim 1, further comprising displaying, by the client application, the notification to the user for the different application although the different application is not being displayed or accessed by the user. 

(Currently Amended) A method comprising:
establishing, by a client application on a device, a plurality of sessions of a user with a plurality of applications, the plurality of applications being hosted on one or more remote computing devices and accessed via a browser within the client application;
registering [[a]] the client application on a device with [[a]] the plurality of applications the plurality of sessions of [[a]] the user;
receiving, by the client application while displaying a application of the plurality of applications being accessed by a session of the plurality of sessions of the user, a notification from a different application of the plurality of applications being accessed by a different session of the plurality of sessions of the user, the different application not currently being displayed at a time of receipt of the notification; 
storing, by the client application, the notification, the notification to be displayed while the different application is being displayed by the client application; and
displaying, by the client application, the notification for the different network application to the user responsive to the different application being displayed by the client application and accessed by the user via the different session.

(Original) The method of claim 7, further comprising registering the client application to receive notifications comprising push notifications from the one or more remote computing devices hosting the plurality of applications.

(Original) The method of claim 7, further comprising the different application not being accessed by the user via the different session at the time of receipt of the notification by the client application. 

(Original) The method of claim 7, further comprising receiving, by the client application, notifications from the plurality of applications regardless of whether any of the plurality of applications are being accessed via the plurality of sessions of the user or being displayed by the client application.

(Original) The method of claim 7, further comprising executing, by the client application, an executable in the background for receiving notifications from the plurality of applications while the client application displays any of the applications.

(Original) The method of claim 7, wherein the client application includes an embedded browser to establish the plurality of sessions with the plurality of applications.

(Currently Amended) A system comprising:
a client application executable on one or more processors, coupled to memory and configured to:

establish a plurality of sessions of a user with a plurality of applications, the plurality of applications being hosted on one or more remote computing devices and accessed via a browser within the client application;

register with [[a]] the plurality of applications to receive notifications by the plurality of applications for [[a]] the plurality of sessions of [[a]] the user[[,]] 
receive while displaying an application of the plurality of applications being accessed by a session of the plurality of sessions of the user, a notification from a different application of the plurality of applications accessed by a different session of the plurality of sessions of the user; and
display the notification for the different application to the user while the network application is being displayed. 

(Original) The system of claim 13, wherein the client application is configured to execute an executable in the background for receiving notifications from the plurality of applications.

(Original) The system of claim 13, wherein the client application is further configured to receive the notification to the user for the different application although the different application is not being displayed or accessed by the user.

(Cancelled) .

(Currently Amended) A system comprising:
a client application executable on one or more processors, coupled to memory and configured to:
establish a plurality of sessions of a user with a plurality of applications, the plurality of applications being hosted on one or more remote computing devices and accessed via a browser within the client application;
register with [[a]] the plurality of applications to receive notifications by the plurality of applications for [[a]] the plurality of sessions of [[a]] the user[[,]] 
receive, while displaying an application of the plurality of applications being accessed by a session of the plurality of sessions of the user, a notification from a different application of the plurality of applications being accessed by a different session of the plurality of sessions of the user, the different application not currently being displayed at a time of receipt of the notification; 
store the notification for displaying while the different application is being displayed by the client application; and
display the notification for the different network application to the user responsive to the different application being displayed by the client application and accessed by the user via the different session.

(Original) The system of claim 17, wherein the different application is not being accessed by the user via the different session at the time of receipt of the notification by the client application. 

(Original) The system of claim 17, wherein the client application is further configured to receive notifications from the plurality of applications regardless of whether any of the plurality of applications are being accessed via the plurality of sessions of the user or being displayed by the client application.

(Cancelled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites:
“A method comprising:
establishing, by a client application on a device, a plurality of sessions of a user with a plurality of applications, the plurality of applications being hosted on one or more remote computing devices and accessed via a browser within the client application;
registering the client application with the plurality of applications to receive notifications by the plurality of applications for the plurality of sessions of the user;
receiving, by the client application while displaying an application of the plurality of applications being accessed by a session of the plurality of sessions of the user, a notification from a different application of the plurality of applications accessed by a different session of the plurality of sessions of the user; and
displaying, by the client application, the notification for the different application to the user while the network application is being displayed. ”

The closest prior art, in particular NPL “Architectural Pattern of Progressive Web and Background Synchronization” by Behl et al. (the closest art but fails to disclose performing the method with a plurality of sessions, only does singular example), Grigsby et al. (US 20090113451) (discloses a plurality of local applications on a device that is locally managed by a central event sink that distributes notifications amongst the local applications), Berkovitz et al. (US 20180262587), and NPL “A Unified Push Notifications Service for Mobile Devices” by Gudla et al. do not disclose, with respect to the independent claims, the above-emphasized limitations (in conjunction with the whole claim). Nor would it have been obvious to one of ordinary skill in the art to find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to combine the prior arts. Accordingly, Claims 1, 3-15, and 17-19 are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459


								/MINH CHAU NGUYEN/                                                                                                          Primary Examiner, Art Unit 2459